UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6628


CHRISTOPHER WEST,

                       Plaintiff – Appellant,

          v.

DIRECTOR WILLIAM R. BYARS, JR., in his individual and
official capacity as corrections employees of the State of
South Carolina, Kerhsaw State Prison; WARDEN CECILIA
REYNOLDS, in her individual and official capacity as
corrections employees of the State of South Carolina,
Kershaw State Prison; ASSOCIATE WARDEN JERRY WASHINGTON, in
his   individual  and   official   capacity   as   corrections
employees of the State of South Carolina, Kershaw State
Prison; MAJOR DARREN SEWARD, in his individual and official
capacity as corrections employees of the State of South
Carolina, Kershaw State Prison; CAPTAIN DANIEL DUBOSE, in
his   individual  and   official   capacity   as   corrections
employees of the State of South Carolina, Kerhsaw State
Prison; LIEUTENANT CLAUDE POWELL, in his individual and
official capacity as corrections employees of the State of
South Carolina, Kershaw State Prison; SERGEANT KRISTOPHER
SWEET,   in   his  individual   and   official   capacity   as
corrections employees of the State of South Carolina,
Kershaw State Prison; CORPORAL JEREMY TARLTON, in his
individual and official capacity as corrections employees
of the State of South Carolina, Kershaw State Prison;
OFFICER LAWRENCE TAYLOR, in his individual and official
capacity as corrections employees of the State of South
Carolina, Kershaw State Prison; NURSE LUANNE MUNGO, in her
individual and official capacity as corrections employees
of the State of South Carolina, Kershaw State Prison,

                       Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-00981-DCN)


Submitted:   December 17, 2015        Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher West, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Christopher West appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.               The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).         The magistrate judge recommended

that relief be denied and advised West that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                 Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see Massey v.

Ojaniit, 759 F.3d 343, 352 (4th Cir. 2014).                West has waived

appellate   review    by   failing   to   timely    file   objections   after

receiving proper notice.       Accordingly, we affirm the judgment of

the district court.

     We dispense with oral argument because the facts and legal

contentions   are    adequately   presented    in    the   materials    before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3